NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 07a0630n.06
                              Filed: August 29, 2007

                                             No. 06-2086

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                                  )
                                                           )
          Plaintiff-Appellee,                              )
                                                           )
v.                                                         )   On Appeal from the United States
                                                           )   District Court for the Eastern
JAMES SCADIN,                                              )   District of Michigan
                                                           )
          Defendant-Appellant.                             )
                                                           )




Before:          BOGGS, Chief Judge; ROGERS, Circuit Judge; and CALDWELL, District
                 Judge.*

                 PER CURIAM. Scadin, after admitting to violations of the terms of his

supervised release, was sentenced to 18 months of imprisonment. He appeals, arguing that his

sentence was unreasonable because the trial court gave improper weight to conduct he had not

admitted, and which had not been alleged in the his probation officer’s violation petition. We

affirm.



                                                   I

          Scadin’s probation officer submitted a violation petition on July 14, 2006, alleging three

          *
        The Honorable Karen K. Caldwell, United States District Judge for the Eastern District
of Kentucky, sitting by designation.
violations of the terms of his supervised release, all of which Scadin admitted at his hearing. In

addition, the probation officer submitted a violation report, dated June 20, 2006, discussing a

June 10, 2006, encounter with the police–which, contrary to the terms of his supervised release,

he failed to report to his probation officer within 72 hours–in which Scadin’s car was impounded

from near the site of an attempted breaking and entering of an abandoned building, and

characterizing Scadin as a “suspect” in it. During his August 8, 2006 hearing, the trial court

asked Scadin about the incident; Scadin admitted only that his car had been towed from near the

building, and that he had contacted the police to retrieve his car.

       Prior to sentencing, Scadin argued that, despite an advisory Guidelines range of 12 to 18

months, community confinement was a sufficient penalty. The court, in discussing the factors on

which it based its sentencing determination, commented on Scadin’s “break-ins and larcenies.”

Scadin now objects, though he did not at sentencing, to what he believes to be the trial court’s

improper reliance on the unadmitted breaking and entering incident.



                                                  II

       Because he failed to object on this basis at sentencing, to the extent that Scadin

challenges the procedural reasonableness of his sentence, we review only for plain error. United

States v. Bostic, 371 F.3d 865, 871.1 Scadin does not dispute that a sentencing court may

consider its own determination of facts not admitted by the defendant, but claims that he was not

given adequate notice of the judge’s reliance on the June 10, 2006 attempted break-in. Given


       1
        Scadin’s counsel stated at oral argument that Scadin was only challenging the
substantive reasonableness of the sentence; however, his argument is framed largely in terms of
procedural reasonableness.

                                                  2
that the incident was openly discussed during his hearing, it is unclear what additional notice

Scadin believes he should have received, nor does he point to any law suggesting that this notice

was insufficient. Scadin appears to be arguing, without noting the contradiction, both that the

record clearly indicates that the judge excessively relied on the June 10 incident, but that, at the

same time, the judge did not give him sufficient indication that he was considering the incident.

He does not otherwise challenge the procedural reasonableness of his sentence, and the record

indicates that the trial court considered the relevant 18 U.S.C. § 3553(a) factors, providing an

explanation sufficient to permit meaningful appellate review. See, e.g., United States v.

Foreman, 436 F.3d 638, 640 (6th Cir. 2006). Accordingly, we find no procedural error, much

less a plain one.

       Scadin, relying at oral argument on an unpublished opinion of this court, argues that his

request at sentencing for a shorter sentence fully preserves his right to challenge the substantive

reasonableness of his sentence. See United States v Saffore, 216 F. App’x 531, 532 (6th Cir.

2007). He failed, however, to make any argument at all–beyond his bare assertion that a shorter

sentence, or one of community confinement, would have been sufficient–that his sentence was

substantively unreasonable. Given that his sentence, within the advisory Guidelines range, is

entitled to a presumption of reasonableness to which he offers no rebuttal (aside from the

argument regarding the June 10 incident rejected above), see, e.g., United States v. Williams, 436
F.3d 706, 708 (6th Cir. 2006), there is no basis on which to find that his sentence was

substantively unreasonable.



                                                  III


                                                  3
Accordingly, the sentence of the district court is affirmed.




                                          4